Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.

Specification
The disclosure is objected to because the para 1 and 12 appears to be incomplete.  Specifically, “Service providers may be frustrated that they are not confident a contact is a customer” should include some additional terms, e.g. “that” (confident THAT a contact is a customer).

Claim Objections
Claims 1-20 are objected to because of the following informalities: the term “for the user” introduce potential ambiguities.  The claims include limitation “receiving a biometric input from the user”, then they are followed by “for the user”.  As a result “determining whether the biometric input … for the user” or, especially “displaying data … for the user” may be read as the data is displayed to the user where in fact, the specification clarifies that it is the data “of the user” that is compared, displayed, etc.  Applicant should review all the claims language, especially while considering the specification and appropriate the claims to avoid any ambiguity of what applicant seeks to patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A skilled in the art would readily appreciate that “the tangible computer storage medium” includes wave/signal and as a result, the claims permit (include) the non-statutory subject matter are directed towards the subject matter that does/do not fall within at least one of the four categories of patent eligible subject matter.
The examiner suggests to replace the term “tangible” with a term such as “non-transitory” to address the rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  



Claim(s) 1-3, 5-6, 9-11, 13-14 and  17-19 is/are rejected under 35 U.S.C. 103 unpatentable over Avila (USPUB 20180278750) in view of Wu (USPUB 20090097458) and further in view of Sheets (USPUB 20130232073).
As per claim 1, Avila teaches receiving a service request for a user at a service receiver (a request for technical support received through a modality of a help desk service… For instance, e a customer may initiate a request to open a new help desk case to resolve a technical support issue related to an application/service and/or processing device, para 40); determining if the service request is directed to n app comprising: receiving a biometric input from the user; connecting the service request to a service agent; communicating 
In one interpretation, a skilled in the art would readily appreciate that matching a customer to a support agent would necessarily require determining if the service request is directed to a known help address given the fact in computing any data communication require [a known] address of the recipient.  However, for the purpose of the expedited prosecution, the examiner offers Wu reference expressly teaching (different interpretation) of the determining if the service request is directed to a known help address (the type of the service is determined according to the service address included in the service access request, and then the address of the corresponding Service Server of the service is queried. After obtaining the address of the corresponding service server, the service access request is transmitted to the service serer, para 12).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute service request delivery as taught by Avial with the known solution as taught by Wu given the predictable benefit of in order to provide convenient and customized user service.
In Avila (/as modified) determining the known the requested services resulting in establishing the service communication does not require a biometric application causing receiving a biometric input from the user and determining whether the biometric input is over a determined comparison threshold to a known biometric signature for the user to create a verification indication and in response to the biometric input being determined to over a determined comparison threshold to a known biometric signature for the user.  
However, such solution it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Sheets (enabling the consumer device to connect to the recipient upon indication that biometric of the user matched with the template according to the predetermined threshold, para 81, for example) while providing the predictable benefit of security.
As per claims 9 and 17, a skilled in the art would readily recognize that the computers provide their functionalities by utilizing processors executing instruction stored in the media and in the broadest reasonable interpretation, in addition to the fact that computer stored the information that they operate on the user providing the user biometric input that is detected by the system meets the limitation of the claims 2-3, 10-11 and 18-19.  Furthermore, Avila as modified teaches claims 5 and 13 (see Sheets, para 6, 37-38, 89-90 etc., see the motivation combine) and as per claims 6, 14, Wu teaches IP addresses (see para 12 and the motivation to combine) but also having any particular address, IP, phone etc. address would have been old and well known in the art of computing before the effective filling date of the invention while motivating one of ordinary skilled in the art with the predictable benefit of customization. 
Claim(s) 4, 12 and 20 is/are rejected under 35 U.S.C. 103 unpatentable over Avila in view of Wu and Sheets, and further in view of Lu (USPUB 20200074062)
Although one skilled in the art would readily appreciate that any data (structure) operated on by a computing system meets the broadest limitation of a file, for the purpose of the expedited prosecution, the examiner offers the rejection over the presumably intended meaning of the claim.  Specifically, having a biometric input that is an electronic file would have been obvious to one of ordinary skill in the art at the time the application was filed as illustrated by Lu (fingerprints can be added to the fingerprint information according to a preset value, the fingerprint information stored in the fingerprint card sent to the server, the server authenticating the fingerprint information, para 57, 82, 99, 103, 143-145, etc.) given the predictable benefit of fingerprint management.
Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 unpatentable over Avila in view of Wu and Sheets, and further in view of Wikipedia (Machine Learning @ Wikipedia, author unknown, 12/1/19).
Although clearly Avila as modified addresses issues with user equipment/services (para 12, 40, etc.), Avila does not teach preparing to respond with predetermine response and does not each using machine learning applied to past problems and past solution.  
However, a skilled in the art of customer service would readily appreciate that preparing respond with predetermine response, including the most common to past issues (problems/solution) not only would have been implicit but also old and well known in the art of support (managing database of problems/solutions offering the predictable benefit of efficient incident resolution) but also employing the machine learning to any process would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Wikipedia given the benefit of efficiency and atomization.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433